Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 19, 2021

                                       No. 04-20-00298-CV

                            HOWELL CRANE & RIGGING, INC.,
                                     Appellant

                                                 v.

                                  Robert Lee WAMMACK Jr.,
                                           Appellee

                   From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-09279
                         Honorable Angelica Jimenez, Judge Presiding


                                          ORDER
        After Appellant Howell Crane & Rigging, Inc. advised this court that the parties had
reached an agreement to settle their dispute, we abated the appeal until November 18, 2021. On
that day, Appellant asked this court for additional time for the parties to fulfill their obligations
as part of the settlement.
       Appellant’s motion is GRANTED. We ORDER Appellant to file in this court not later
than November 29, 2021, (1) a motion to dismiss the appeal or (2) a motion to reinstate the
appeal on the court’s docket so the appeal may proceed.
       All other appellate deadlines remain SUSPENDED pending further order of this court.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court